Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles F. Meroni, Jr. (Reg. No. 20,109) on 7 June 2021 agreeing to the attached fax dated 7 June 2021.

The application has been amended as follows:
a. 	In claim 25 line 3 before the word “edges” the word “the” has been removed. 
b. 	In claim 25 line 4 after the word “connection” the word “point” has been replaced by the word -- member --.  
c. 	In claim 26 line 2 before the word “top” the word “the” has been replaced by the word -- a --. 


Response to Amendment 

3. 	The changes to the specification and claims are agreed with and the objections under 35 U.S.C. 132(a) is removed.  

Drawings

4. 	The changes to the specification and claims are agreed with and the objection to the drawings under 37 CFR 1.83(b) is removed.  

5. 	The changes to the specification and claims are agreed with and the objection to the drawings under 37 CFR 1.83(a) is removed.  

6. 	The drawings dated 27 July 2020 are approved for entry. 

Claim Rejections – 35 USC § 112

7. 	The changes to the specification and claims are agreed with and the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are removed. 



Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SLB/ 7 June 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711